Citation Nr: 0416493	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefit sought on 
appeal.   


FINDING OF FACT

The veteran has post-traumatic stress disorder as a 
consequence of his service in Vietnam.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in wartime 
service. 38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303(a), 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

Because this decision effects a grant of the claim sought - 
granting of service connection for PTSD, appellate review may 
be conducted without prejudice to the veteran, Bernard v. 
Brown, 4 Vet. App. 384 (1993), and it is unnecessary to 
further analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

II.  Factual Background

The service medical records do not reflect complaints, 
treatment or diagnoses regarding psychiatric problems.  The 
separation examination showed no pertinent abnormality.

The veteran's DD Form 214 (Report of Transfer or Discharge) 
contains no reference to any combat citations, awards, or 
medals indicative of combat.  The administrative records show 
that he served in Vietnam from October 1968 to October 1969 
with the 523rd Signal Battalion.  His military occupational 
specialty was communications specialist.  He received the 
National Defense Service Medal, Vietnam Service Medal with 2 
O/S Bars, and Republic of Vietnam Campaign Medal.  

The claims file contains records showing treatment from the 
VA and Vet Center dated from 1990 to August 2000, and include 
impressions/diagnoses of PTSD.  In February 1990, the veteran 
contacted the Vet Center inquiring about veterans' benefits.  
He was given information but denied counseling.  

In April 2000, the veteran reported to the Vet Center and a 
VA facility with complaints of sleep impairment and thoughts 
of Vietnam.  The initial diagnosis was PTSD.  A mental status 
examination was conducted in May 2000.  The veteran reported 
his medical and service history, and reported stressors in 
service.  He indicated that he was a communications expert 
instructor in the field with the 523rd  Signal Battalion.  He 
traveled with classified information in Da Nang with the 
101st Airborne, 198th Infantry Brigade and 196th Infantry 
Brigade.  He pulled perimeter duty and went onto the fields 
with backpacks.  He was involved in a few dozen firefights.  
He witnessed wounded and killed in action.  He never bagged 
bodies.  He also described combat that involved NVA Battalion 
Division I.  While on the perimeter he saw a box explode.  He 
was also invited to a bar, which was occupied by 
predominantly African American soldiers.  The soldiers 
thought he was CID and threatened him.  They also engaged in 
random gunfire.  The clinical notes relate that the veteran 
was placed in group therapy.  The August 2000 closing summary 
shows that the veteran attended 2 sessions but discontinued 
due to transportation problems.  

In a May 2001 statement, the veteran reported the following 
claimed stressors:  
1) he was nearly murdered by fellow soldiers who assumed he 
was a drug agent;
2) while on guard duty he witnessed a truck explosion caused 
by a flare left in a box of hand grenades; 3) he witnessed a 
psychiatrically impaired soldier hold the company at bay with 
ammunition; and 4) he suffered a year-long ringworm 
infestation.  He also stated that he returned home with a 
fever, and that he was taunted on his return to home.  He 
also stated that during a rocket attack he hit his head, 
causing an injury which eventually resulted in an orange 
sized lump.  He stated that he was offered the Purple Heart 
but refused.  

The record also contains a February 1970 recommendation for a 
Meritorious Unit Commendation for the 523rd signal Battalion.  
The associated report details operations that were carried 
out by this unit between January 1969 and December 1969.  The 
report describes multiple incidents in which the battalion 
came under hostile fire and rocket attacks, resulting in 
soldiers being injured and killed.  

A VA PTSD examination was conducted in November 2002.  The 
veteran reported his medical and service history.  He 
reported that he is receiving disability from the Social 
Security Administration (SSA) due to a headache disability.  
In reporting his military history the veteran noted that he 
was based in Chu Lai with the 523rd  Signal Battalion.  He 
indicated that he worked as a Teletype operator but was sent 
out to the LZ and firebases.  He installed lines and 
instructed combat infantry.  He also had to stand guard at 
the communications building in Chu Lai.  He reported that in 
May 1969 he fired from his bunker at LZ Frederick Hill during 
a night attack.  The next morning he saw the body of a 
Vietnamese that he may have killed.  He also recounted the 
incident in the bar where he was thought to be an informer.  
These memories made him fear for his life and cause 
reflection.  

In reporting the psychometric finding, the examiner commented 
that the score on the Mississippi Scale for Combat Related 
Post Traumatic Stress Disorder was consistent with the 
interview data.  The score indicated that the veteran did not 
meet the criteria for a diagnosis of PTSD.  After 
examination, the examiner's impression was that the veteran 
reported several symptoms consistent with PTSD (occasional 
vague dreams of Vietnam, insomnia, infrequent exaggerated 
startle reaction) but did not meet the full criteria for the 
disorder.  The examiner noted that in addition, the veteran's 
score on the Mississippi Scale for Combat Related Post 
Traumatic Stress Disorder was not consistent with a diagnosis 
of PTSD, although it suggests the presence of mild symptoms.  
The examiner also opined that the veteran's diagnosis of PTSD 
at the VA clinic appeared to be a working diagnosis based 
primarily on the veteran's report of nightmares.  The 
examiner concluded that the veteran's long-standing 
depressive disorder appeared to be related to a number of 
factors, including the veteran's readjustment to civilian 
life, headaches, and marginal occupational functioning.  
After examination, the report contains an Axis I diagnosis of 
Dysthymic Disorder.

During a May 2003 Travel Board hearing before the undersigned 
Veterans Law Judge, the veteran testified and reported his 
medical, employment and social history.  He testified that he 
was in Vietnam from 1968 through 1969 and was with the 523rd 
Signal Battalion.  He testified that he was with the 523rd 
Signal Battalion in August 1969 when his base came under 
rocket attack, during which he received minor injuries for 
which he was not treated.  He also reported his current PTSD 
symptoms and treatment.  The veteran testified that he 
received treatment by VA on a regular basis every three 
months for three years, from a physician at the Lynbrook 
Clinic.  He indicated that that physician felt he had PTSD.  

In June 2003, the RO received a form entitled Physician's 
Questionnaire, dated that month and signed by the physician 
at the Lynbrook Clinic whom the veteran cited in his May 2003 
Travel Board hearing.  In that form, the physician stated the 
following.  He had treated the veteran as the veteran's 
primary care provider regarding his psychiatric condition 
since before June 2001.  The physician had been able to 
review the veteran's psychiatric reports and treatment 
records.  The physician provided an opinion as to the extent 
of severity and symptoms, and concluded that the veteran's 
psychological condition was related to the veteran's military 
service.  The form concludes with an Axis I diagnosis of 
PTSD.

III.  Analysis

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The most recent VA examination report does not contain a 
diagnosis of PTSD.  In that report, the examiner noted that 
the veteran reported several symptoms consistent with PTSD 
but these did not meet the full criteria for the disorder.  
However, as reflected most recently in the June 2003 
Physician's Questionnaire, PTSD has been diagnosed by 
treatment providers, including the veteran's physician who 
has treated him for the disability since before June 2001.  
That physician also linked the PTSD to the veteran's military 
service, which the veteran has associated with his claimed 
stressors.  The Board finds therefore, that there is 
sufficient competent medical evidence of a current PTSD.

 However, in addition to a diagnosis of PTSD, service 
connection for PTSD also requires sufficient proof of a 
service stressor.  The veteran served in the Army in Vietnam, 
and his service records show that his principal duty 
assignments were that of a communications specialist.  
Service records show no combat decorations or other evidence 
of participation in combat.  As it is not shown the veteran 
engaged in combat, his assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  Under DSM-IV, concerning a diagnosis 
of PTSD, a sufficient stressor is one in which a person has 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen, 
supra.

A recent court decision indicates that a rocket or mortar 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
attack.  Pentecost, supra.  

The veteran's claimed Vietnam stressors include that he was 
involved in a few dozen firefights and witnessed soldiers 
wounded and killed in action.  He has also testified that 
that he was with the 523rd Signal Battalion in August 1969 
when his base came under rocket attack and he was injured.  
Service records include a report which describes multiple 
incidents in which the veteran's battalion came under hostile 
fire and rocket attacks in which soldiers were injured and 
killed.  A number of the veteran's other claimed Vietnam 
stressors have not been verified, but this set of stressors 
is corroborated.  In the spirit of the holding in Pentecost, 
the Board finds there is sufficient credible supporting 
evidence of a PTSD-related stressor in Vietnam.  Moreover, 
the veteran's personnel records further suggest that at least 
some of his stressors are consistent with the places, types 
and circumstances of his service.  See 38 U.S.C.A. § 1154(a); 
38 C.F.R. § 3.303(a).

Under these circumstances, the Board concludes that the 
evidence favoring the claim and the evidence against the 
claim are in relative equipoise.  The veteran is therefore 
entitled to the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In sum, the Board concludes that 
PTSD was incurred in service, and that all elements for 
service connection for PTSD are established.  It follows that 
the claim of entitlement to service connection for post-
traumatic stress disorder must be granted.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



